Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Amy Weisberg at 571-270-5500 if you have any questions regarding this correspondence and/or replying. 

Antecedent Basis
The claims are replete with lack of antecedent basis issues (see MPEP 2173.05(e)). Generally, the first time a claim element is introduced “a” or “an” (as grammatically appropriate) should be used. When subsequently referring back to a claim element already introduced “the” or “said” is used to make it clear which element precisely is being referred to.

Claim Drafting Assistance
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).

Obviously Informal Case
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. This case is considered to be Obviously Informal (see MPEP 702.01). The examiner has attempted to point out the points of informalities in the application and claims but the burden is on the applicant to revise the application to render it in proper form for a complete examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 for example recites “to a target tissue” and “via a target tissue”.  It appears Applicant is claiming the target tissue.  Applicant could overcome this by claiming a transmitter coil configured to apply excitation current to a target tissue.  

Drawings
 	The drawings are objected to because 8/25/19.  
	MPEP 1.84 states “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings” and “Drawings submitted to the Office must be made on paper which is flexible, strong, white, smooth, non-shiny, and durable. All sheets must be reasonably free from cracks, creases, and folds. Only one side of the sheet may be used for the drawing. Each sheet must be reasonably free from erasures and must be free from alterations, overwritings, and interlineations.”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Claim 5 recites “wherein a displayed information is “cancer” or “normal” and a differential conductivity imaging of cancerous cells and normal cells”.  Conductivity does not render an image and Applicant has not claimed any imaging elements thus Applicant has not provided proper written description support for “imaging” of cells. Furthermore, Applicant has not provided an algorithm of how data is processed to determine how the readings result in “cancer” or “normal” – see cited prior art which thoroughly describes data analysis.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.

Claim 2 recites “said device operation” which lacks antecedent basis and appears to be claiming a method of use. 
Claim 5 recites “wherein a displayed information is “cancer” or “normal” and a differential conductivity imaging of cancerous cells and normal cells”.  It is unclear what a conductivity imaging includes.  Conductivity does not render an image and Applicant has not claimed any imaging elements.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 fails to further limit claim one, claim 1 says rotatable screen- which is rotatable.  
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ko USP 7,283,868

Regarding claim 1, Ko teaches a pen like device comprising: 
a differential coil sensor comprising a transmitter coil (62) for applying an excitation current to a target tissue and a receiver coils (60) for receiving an induced current generated by the excitation current via a target tissue for providing an output signal for computing the conductivity of a target tissue. 
Said transmitter coil and said receiver coil are embodied as a cylindrical coil (see figure 4), is wound on a cylindrical rod (42) of an electrically insulating material (column 6 lines 15-17) and are extended on a cylindrical lateral surface of said cylindrical rod in such a manner that cylinder axes of said transmitter coil and said receiver coil coincide with one another and with a cylindrical rod axis (see figure 4). 
Said receiving coil is arranged axially from said transmitter coil; a device body (see figure 1), a rotatable screen (see figure 1, portable computer may be rotated relative to the device), an on/off switch, an alarm/reset button (see figure 1 – reset button), a power cord (see figure 1) and an electronic circuit (see figure 1 portable computer).  
	Ko fails to teach a second receiver coil, such that the receiver coils are one after the other and at the same distance, and on oppositely lying sides of said transmitter coil.  Ko teaches “coil for detecting the magnetic field and determining the bioimpedance of the body segment based upon the detected magnetic field” (claim 1) and provides an algorithm to calculate.  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains utilize a second receiver coil, as 

The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
 
 	As stated above, KSR provides that rationales such as “Use of known technique to improve similar devices (methods, or products) in the same way” and “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be used to render a claim obvious.  In order to calculate the bioimpedance, one must have a control or baseline to gauge from.  


  
Regarding claim 3, Ko teaches a device of claim 1, wherein said transmitter coil and said two receiver coils are formed by a conductive material (column 5 lines 8-16 discuss material for coils).

Regarding claim 4, Ko teaches a device of claim 1, wherein said rotatable screen is rotatable (see claim 1 above).  

Regarding claim 5, Ko teaches a device of claim 1, wherein a displayed information is "cancer" or "normal" and a differential conductivity imaging of cancerous cells and normal cells (abstract, column 4 line 60-column 5 line 7).

Conclusion:
	Other relevant art includes: Wagner USP 9,681,820 which teaches a system for detecting a condition and Feldkamp US 2010/0219841 which analyzes human tissue.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior art may be accessed using: http://patft.uspto.gov/ and http://appft.uspto.gov/netahtml/PTO/search-bool.html
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/17/21